Lauren Saks a/k/a Gloria
                                                                         Lauren /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 22, 2014

                                    No. 04-13-00875-CV

                Sandra SAKS, Lee Nick McFadin and Margaret Landen Saks,
                                      Appellants

                                             v.

                       Lauren SAKS a/k/a Gloria Lauren Nicole Saks,
                                        Appellee

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2011-PC-3466
                     Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
       The motion filed by Appellee Marcus Rogers, in his capacity as Court Appointed Interim
Trustee, to Dismiss or Strike Appeal by Appellant, Lee Nick McFaddin, III is hereby CARRIED
WITH THE APPEAL.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court